                                             1   KATHLEEN M. RHOADS (SBN: 144466)
                                                 GORDON REES SCULLY MANSUKHANI, LLP
                                             2   3 Parkcenter Drive, Suite 200
                                                 Sacramento, CA 95825
                                             3   Telephone: (916) 565-2900
                                                 Facsimile: (916) 920-4402
                                             4   Email: krhoads@grsm.com

                                             5   Attorneys for Defendant and Counter-Claimant
                                                 CENTIMARK CORPORATION
                                             6

                                             7

                                             8                                 UNITED STATES DISTRICT COURT

                                             9                               EASTERN DISTRICT OF CALIFORNIA

                                            10   TIMBER RIDGE HOMEOWNERS             )                 CASE NO. 2:16-cv-02858-JAM-AC
                                                 ASSOCIATION,                        )
       Gordon Rees Scully Mansukhani, LLP




                                            11                                       )                 ORDER GRANTING JOINT REQUEST
                                                                  Plaintiff and      )                 FOR BRIEF CONTINUANCE OF THE
          3 Parkcenter Drive, Suite 200




                                            12                    Counter-Defendant, )                 TRIAL DATE AND REQUIRED PRE-
             Sacramento, CA 95825




                                                                                     )                 TRIAL FILINGS, OR MODIFICATION
                                            13        vs.                            )                 TO THE CURRENT BRIEFING
                                                                                     )                 SCHEDULE FOR PRE-TRIAL FILINGS
                                            14   CENTIMARK CORPORATION,              )
                                                                                     )                 Trial Date: February 11, 2019
                                            15                    Defendant and      )
                                                                  Counter-Claimant. )
                                            16                                       )
                                            17          Having reviewed the correspondence submitted jointly on January 29, 2019, to the Court

                                            18   by Kathleen Rhoads, attorney for defendant CentiMark Corporation, and Daniel Rottinghaus,

                                            19   attorney for plaintiff Timber Ridge Homeowners Association, and good cause appearing, the

                                            20   Honorable Judge John A. Mendez hereby orders that:

                                            21          (1)     The trial in this matter, currently scheduled for February 11, 2019, is continued to

                                            22   Monday, May 20, 2019 at 9:00 a.m. in Courtroom 6;

                                            23          (2)     The current schedule for pretrial filings is hereby vacated, and the dates for

                                            24   pretrial filings will be continued to dates consistent with the new trial date.

                                            25          IT IS SO ORDERED.

                                            26   DATED: 1/30/2019                                       /s/ John A. Mendez_________
                                                                                                        HONORABLE JOHN A. MENDEZ
                                            27

                                            28                                                  -1-
3" = "3" "1129544/43056770v.1" "" 1129544/43056770v.1
                                                  [Proposed] Order Granting Joint Request for Brief Continuance of the Trial Date and Required
                                                      Pre-Trial Filings or Modification to the Current Briefing Schedule for Pre-Trial Filings
                                                                                     2:16-cv-02858-JAM-AC
